Citation Nr: 1514284	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-09 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for diverticulitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In February 2013, the RO furnished a statement of the case addressing the issues of service connection for gastroesophageal reflux disease (GERD) and service connection for diverticulitis.  The Veteran submitted a timely Form 9 indicating that he was only appealing the diverticulitis issue.  Thus, the issue of service connection for GERD was not perfected for appeal and that issue is not for consideration.  

In June 2013, a travel board hearing was held before the undersigned.  At that time, the Veteran submitted evidence with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2014).  The Board observes that additional evidence has also been added to the virtual folders since that time.  However, as the Veteran's Form 9 was received after February 2, 2013, automatic waiver is for application.  See Section 501 Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.

In February 2014, the RO increased the disability rating for PTSD to 30 percent; continued the 10 percent rating for irritable bowel syndrome (IBS); and denied service connection for obstructive sleep apnea.  The Veteran did not appeal this decision and these issues are not for consideration.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has diverticulitis related to his overseas service and/or to service-connected disability.  At the hearing, the Veteran testified that he complained of stomach issues during service and was given antacids and anti-diarrheal medication.  He thinks that his diverticulitis is related to his IBS.  

A September 2011 VA record shows that the Veteran underwent a colonoscopy.  Impression included sigmoid diverticulosis.  A May 2012 VA examination noted the colonoscopy findings but did not include a diagnosis of diverticulitis.  Similarly, the diagnosis was not noted on VA examination in November 2013.  Considering the Veteran's contentions and the colonoscopy findings, the Board finds that a VA examination is needed to address the existence and etiology of the claimed disorder.  See 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Updated VA medical records should also be obtained on remand.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Request medical records from the VA Medical Center in Newington, Connecticut for the period from May 2012 to the present.  

2.  Thereafter, schedule a VA intestinal conditions examination to address the nature and etiology of claimed diverticulitis.  The claims folder, and any relevant electronic records, must be available for review.  

The examiner should indicate whether the Veteran has a diagnosis of diverticulitis.  In making this determination, the examiner must consider the September 2011 colonoscopy finding of sigmoid diverticulosis.  The examiner is also requested to provide an opinion as to whether any diverticulosis/diverticulitis is at least as likely as not related to active service or events therein.  In this regard, the examiner is advised that the Veteran is competent to report complaints of stomach pain and diarrhea during service.  If there is a medical basis to doubt the history as reported, the examiner should so state.

If the examiner determines that the current disorder is unrelated to service, he/she should provide an opinion as to whether it is at least as likely as not that such is proximately due to or aggravated by service-connected IBS.  If aggravation is found, the examiner should identify the baseline level of severity.  

A complete rationale must be provided for any opinion offered.  

3.  Upon completion of the above requested development, and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for diverticulitis.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




